  Case: 1:14-cv-10150 Document #: 719 Filed: 04/15/21 Page 1 of 5 PageID #:46836




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 IN RE OPANA ER ANTITRUST                           MDL No. 2580
 LITIGATION
                                                    Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                          Hon. Harry D. Leinenweber

 ALL CASES


        PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY RELEVANT
          TO PENDING SUMMARY JUDGMENT AND DAUBERT MOTIONS

       Plaintiffs respectfully submit this Notice of Supplemental Authority to advise the Court

of the decision of the Court of Appeals of the Fifth Circuit in Impax Labs. v. FTC, ___ F. 3d

____, 2021 U.S. App. LEXIS 10555 (5th Cir. Apr. 13, 2021) (attached as Ex. A).

       In its opinion, the Fifth Circuit affirmed the FTC’s conclusion that the reverse payment

that Plaintiffs challenge in this case violated antitrust law under a rule-of-reason analysis. The

Fifth Circuit unanimously affirmed the findings of the FTC on the existence of Endo’s reverse

payment to Impax, the “large” size of the payment, and the payment’s anticompetitive harm. As

the court explained:

       Because there was more than enough evidence to support th[e] unanimous view of the
       Commissioners [that it was feasible that Impax and Endo could have settled without a
       reverse payment], we must uphold their view that a less restrictive alternative was viable.
       And that means the reverse payment settlement was an agreement to preserve and split
       monopoly profits that was not necessary to allow generic competition before the
       expiration of Endo’s patent. As a result, Impax agreed to an unreasonable restraint of
       trade.

Impax Labs., 2021 U.S. App. LEXIS 10555 at *35.

       The Fifth Circuit made a number of additional rulings directly relevant to the summary

judgment and Daubert motions pending before the Court in the instant case:
  Case: 1:14-cv-10150 Document #: 719 Filed: 04/15/21 Page 2 of 5 PageID #:46837




       1.      The court disagreed with Impax’s argument that the Supreme Court in FTC v.

Actavis, Inc., 570 U.S. 136 (2013), requires a plaintiff “to assess the likely outcome of the patent

case in order to find anticompetitive effects[,]” explaining that the “fact that generic competition

was possible, and that Endo was willing to pay a large amount to prevent that risk, is enough to

infer anticompetitive effect.” Impax Labs., 2021 U.S. App. LEXIS 10555 at *22. This holding is

consistent with Plaintiffs’ position in their pending motions and inconsistent with the position

taken by Defendants in opposition. Compare Plaintiffs’ Addanki Daubert Mot. at 11 (ECF No.

526) (moving to exclude economist’s opinion that proof of anticompetitive effect requires proof

of the outcome that “could have been expected to obtain under continued [patent] litigation

between the parties . . .”) and Plaintiffs’ Daubert Reply to Exclude Patents that Post-Date the

Reverse Payment Agreement at 3-4 (ECF No. 658) (demonstrating that expert opinion

concerning merits of later-issued patents is not relevant to rule-of-reason analysis) with

Defendants’ Opp. to Plaintiffs’ Addanki Daubert Mot. at 7 (ECF No. 610) (arguing that

economist’s opinion about the need to consider the patent merits under Actavis is “fully

consistent with . . . well-established rule-of-reason framework”) and Defendants’ Opp. to

Plaintiffs’ Daubert Mot. to Exclude Patents that Post-Date the Reverse Payment Agreement at 4-

7 (ECF No. 607) (arguing that Endo’s successful enforcement of later-issued patents is relevant

to rule-of-reason analysis).

       2.      The court rejected Impax’s argument that, in hindsight, the challenged agreement

was not anticompetitive, holding that it is “a basic antitrust principle that the impact of an

agreement on competition is assessed as of ‘the time it was adopted’” Impax Labs., 2021 U.S.

App. LEXIS 10555 at *24. Again, this holding is consistent with Plaintiffs’ arguments and

rejects Defendants’ counterarguments. Compare Plaintiffs’ Opp. to Defendants’



                                                 -2-
  Case: 1:14-cv-10150 Document #: 719 Filed: 04/15/21 Page 3 of 5 PageID #:46838




Causation/Damages SJ Mot. at 14 & n. 14 (ECF No. 617) and Plaintiffs’ Daubert Mot. to

Exclude Patents that Post-Date the Reverse Payment Agreement at 9-10 (ECF No. 523) (making

this point) with Defendants’ Causation/Damages SJ Mot. at 23-24, 29-30 (ECF No. 539)

(arguing that the broad license became valuable when additional patents issued after reverse

payment agreement) and Defendants’ Opp. to Plaintiffs’ Daubert Mot. to Exclude Patents that

Post-Date the Reverse Payment Agreement at 6 (ECF No. 607) (claiming that it is “well-settled

that analysis of whether an agreement is anticompetitive under the rule of reason is not limited to

the moment in time that the agreement was reached”).

        3.      The court agreed that industry practice, credibility determinations about the

settlement negotiations, and economic analysis “supported the Commission’s conclusion that

Endo would have agreed to a less restrictive settlement” without a reverse payment. Impax Labs.,

2021 U.S. App. LEXIS 10555 at *34. In particular, the Fifth Circuit recognized that the

economics show that the “large payments were the price for Impax’s delayed entry.” Id. While

Impax would prefer a settlement payment in which it received over $100 million from Endo,

“any reluctance Impax had to agree to a no-payment settlement based on a ‘desire to share in

monopoly rents’ cannot undermine the Commission’s finding that a less restrictive settlement

was viable.” Id. at *34-35. This is consistent with Plaintiffs’ position here. See, e.g., Plaintiffs’

Opp. to Defendants’ Causation/Damages SJ Mot. at 24 n.11 (ECF No. 617) (citing

Commission’s opinion on this point).




                                                  -3-
  Case: 1:14-cv-10150 Document #: 719 Filed: 04/15/21 Page 4 of 5 PageID #:46839




Dated: April 15, 2021                        Respectfully submitted,

 /s/ Andrew C. Curley                        /s/ Jonathan M. Gerstein
 David F. Sorensen                           Bruce E. Gerstein
 Andrew C. Curley                            Jonathan M. Gerstein
 Caitlin G. Coslett                          GARWIN GERSTEIN & FISHER, LLP
 Richard D. Schwartz                         Wall Street Plaza
 BERGER MONTAGUE PC                          88 Pine Street, 10th Floor
 1818 Market Street, Suite 3600              New York, NY 10005
 Philadelphia, PA 19103                      T: (212) 398-0055
 T: (215) 875-3000                           F: (212) 764-6620
 F: (215) 875-4604                           bgerstein@garwingerstein.com
 dsorensen@bm.net                            jgerstein@garwingerstein.com
 acurley@bm.net
 ccoslett@bm.net
 rschwartz@bm.net

 Interim Co-Lead Counsel for the Direct
 Purchaser Class


 /s/ Gregory S. Asciolla                     /s/ Michael J. Freed
 Gregory S. Asciolla                         Michael J. Freed
 Karin E. Garvey                             Robert J. Wozniak
 Matthew J. Perez                            Brian M. Hogan
 LABATON SUCHAROW LLP                        FREED KANNER LONDON & MILLEN LLC
 140 Broadway                                2201 Waukegan Road, Suite 130
 New York, NY 10005                          Bannockburn, IL 60015
 T: (212) 907-0700                           T: (224) 632-4500
 F: (212) 818-0477                           F: (224) 632-4532
 gasciolla@labaton.com                       mfreed@fklmlaw.com
 kgarvey@labaton.com                         rwozniak@fklmlaw.com
 mperez@labaton.com                          bhogan@fklmlaw.com

 Interim Co-Lead Counsel for the End-Payor
 Purchaser Classes

 /s/ Lauren C. Ravkind                       /s/ Barry L. Refsin
 Scott E. Perwin                             Barry L. Refsin
 Lauren C. Ravkind                           HANGLEY ARONCHICK SEGAL PUDLIN &
 Anna T. Neill                               SCHILLER
 KENNY NACHWALTER P.A.                       One Logan Square, 27th Floor
 Four Seasons Tower, Suite 1100              Philadelphia, PA 19103
 1441 Brickell Avenue                        T: (215) 568-6200
 Miami, FL 33131                             F: (215) 568-0300
 T: (305) 373-1000                           brefsin@hangley.com
 Case: 1:14-cv-10150 Document #: 719 Filed: 04/15/21 Page 5 of 5 PageID #:46840




F: (305) 372-1861
lcr@kennynachwalter.com                        Monica L. Kiley
sep@kennynachwalter.com                        Eric L. Bloom
aneill@kennynachwalter.com                     HANGLEY ARONCHICK SEGAL PUDLIN &
                                               SCHILLER
Counsel for Albertson’s LLC, HEB Grocery       2805 Old Post Road, Suite 100
Company LP, The Kroger Co., Safeway, Inc.,     Harrisburg, PA 17110
and Walgreen Co.                               T: (717) 364-1030
                                               F: (717) 364-1020
                                               mkiley@hangley.com
                                               ebloom@hangley.com

                                               Counsel for CVS Pharmacy, Inc., Rite Aid
                                               Corp., and Rite Aid Hdqtrs. Corp.




                                             -2-
